Case 2:19-cv-00271-JFW-SS Document 20 Filed 10/21/19 Page 1 of 2 Page ID #:114




  1    CENTER FOR DISABILITY ACCESS
       Ray Ballister, Jr., Esq., SBN 111282
  2    Phyl Grace, Esq., SBN 171771
       Isabel Rose Masanque, Esq., SBN 292673
  3    Sara Gunderson, Esq., SBN 302582
       Chris Carson, Esq., SBN 280048
  4    8033 Linda Vista Rd, Suite 200
       San Diego, CA 92111
  5    (858) 375-7385; (888) 422-5191 fax
       isabelm@potterhandy.com
  6
  7     Attorneys for Plaintiff
  8
  9                        UNITED STATES DISTRICT COURT
 10                       CENTRAL DISTRICT OF CALIFORNIA
 11
 12    Renato Rico,                                Case:2:19-CV-00271-JFW-SS
 13                 Plaintiff,                     Plaintiff’s Notice of and Motion
                                                   for Summary Judgment
 14       v.
                                                   Date:    November 18, 2019
 15    Manijeh Tabatabai, in individual            Time:    01:30 p.m.
       and representative capacity as trustee      Ctrm:    7A
 16    of The Jahangiri Family Revocable
       Trust dated October 1, 2002;                Hon. Judge John F. Walter
 17    Continental Currency Services,
       Inc., a California Corporation;
 18
       Defendants.
 19
 20
               To all Defendants and their attorneys of record:
 21
               Please take notice that on November 18, 2019 at 1:30 p.m. or as soon
 22
      thereafter as the matter may be heard in the courtroom of the Honorable
 23
      John F. Walter, located at 350 W. 1st Street, Los Angeles, California, Plaintiff
 24
      Renato Rico will and hereby does move this Court to enter summary
 25
      judgment in favor of Plaintiff and against Defendants Manijeh Tabatabai and
 26
      Continental Currency Services, Inc. (‘Defendants’).
 27
 28




                                               1

      Notice and Motion                            Case: 2:19-CV-00271-JFW-SS
Case 2:19-cv-00271-JFW-SS Document 20 Filed 10/21/19 Page 2 of 2 Page ID #:115




  1         Thus, Plaintiff seeks an order: (1) requiring Defendants to provide and
  2   maintain accessible transaction counter at the Continental Currency Services
  3   located at or about 2400 E. Florence Avenue, Huntington Park, California
  4   and; (2) judgment in favor of Plaintiff for $8,000.
  5         This motion is made on the grounds that there is no genuine dispute as
  6   to any material fact and the Plaintiff is entitled to judgment as a matter of
  7   law. Plaintiff’s motion is brought pursuant to Rule 56 of the Federal Rules of
  8   Civil Procedure and is supported by this Notice of and Motion, the
  9   Memorandum of Points and Authorities, the Statement of Uncontroverted
 10   Facts and Conclusions of Law filed concurrently herewith, the record and
 11   files herein, and such other evidence as may be admitted at the time of the
 12   hearing of the motion.
 13         This motion is made following the conference of counsel pursuant to
 14   L.R. 7-3 which took place on October 14, 2019.
 15
 16   Dated: October 21, 2019                Center for Disability Access
 17
                                             By: /s/ Isabel Rose Masanque
 18                                          Isabel Rose Masanque
 19                                          Attorneys for Plaintiff
 20
 21
 22
 23
 24
 25
 26
 27
 28




                                             2

      Notice and Motion                          Case: 2:19-CV-00271-JFW-SS
